Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159636                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DAVONTAE SANFORD,                                                                                    Richard H. Bernstein
          Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159636
                                                                    COA: 341879
                                                                    Court of Claims: 17-000220-MP
  STATE OF MICHIGAN,
             Defendant-Appellee.
  ______________________________________/

        On order of the Court, the application for leave to appeal the April 9, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the plaintiff is entitled to compensation under the Wrongful
  Imprisonment Compensation Act, MCL 691.1751 et seq., for time spent in a juvenile
  facility before he was convicted of a crime. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2020
           a0121
                                                                               Clerk